Citation Nr: 0007814	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the left ankle with history of aseptic necrosis 
of the talus and traumatic arthritic changes, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran, who had active service from 
July 1970 to July 1973, appealed that decision to the Board.


REMAND

The claim for an increased evaluation for the veteran's 
service-connected left ankle disability is well grounded.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The VA has a statutory obligation to 
assist the appellant in the development of facts pertinent to 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board notes that additional development is required 
before it can adjudicate the veteran's claim of entitlement 
to an increased disability rating for his residuals of 
fracture of the left ankle with history of aseptic necrosis 
of the talus and traumatic arthritic changes.  While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated.

The veteran claims that his service-connected left ankle 
disability has become increasingly painful and causes 
pronounced limitation of motion of the left foot as well as 
decreased function of the left leg.  The veteran was examined 
by VA physicians in June 1995 and March 1996.  Following 
evaluation in March 1996, the examining orthopedist commented 
in a follow up opinion of July 1996 that additional 
examination would be helpful to clarify the veteran's degree 
of impairment.  

As noted, the veteran was last afforded an orthopedic 
examination by the VA four years ago.  However, the most 
recent examiner indicated that further examination would be 
useful in this case.  The United States Court of Appeals for 
Veterans Claims has held that the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
which includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993); see also 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.303(a) (1999).  Therefore, in view of the date of 
the most recent examination report, and considering the 
physician's recommendation for reexamination, the veteran 
should be afforded a VA examination to determine the nature 
and severity of his residuals of fracture of the left ankle 
with history of aseptic necrosis of the talus and traumatic 
arthritic changes.  The examination report should include 
findings pertaining to painful motion and painful use, as 
well as weakened movement and excess fatigability, with 
respect to any joint affected.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

As a final note, the Board points out that the veteran has 
reported outpatient treatment at various local VA medical 
facilities, including medical centers in Grand Rapids, Battle 
Creek, and Ann Arbor.  While it does appear that the RO has 
made several attempts to obtain pertinent records from those 
facilities, it is not clear from the record as to whether the 
complete records from those facilities have been obtained.  
It appears from the record that the only record obtained was 
a VA Health Summary which lists, in pertinent part, the dates 
of the veteran's clinic visits between February 1990 and 
April 1996 and which includes x-ray reports dated between 
February 1990 and March 1996.  The actual notes from these 
visits other than an April 1996 visit are not of record.  The 
VA is deemed to have constructive knowledge of these records 
and, in this case, has actual knowledge of their existence.  
The Board notes that any outstanding records must be 
associated with the claims file for consideration with this 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .").

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any additional 
medical records pertaining to the 
veteran's treatment of the left ankle 
performed at the VA Medical Centers (or 
other VA facilities) at Ann Arbor, 
Battle Creek and Grand Rapids, which 
are not presently associated with the 
claims file.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of his service-
connected left ankle disability.  The 
claims file should be made available to 
the examiner for review prior to 
examination.  All necessary tests 
should be performed.  The examiner is 
requested to note all ranges of motion 
of the veteran's left ankle and also 
note whether there are objective signs 
of pain on motion or with movement or 
weightbearing of the left ankle.  The 
examiner is asked to note whether there 
is ankylosis or any other deformity of 
the left ankle and, if so, describe 
such in detail.  The examiner is 
requested to specifically note whether 
and to what degree there is ankylosis 
of the ankle in plantar flexion or in 
dorsiflexion.  The examiner should also 
provide a full description of the 
effects of the service-connected left 
ankle disability upon the veteran's 
ordinary activity.  The examiner should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination.  To 
the extent possible, any additional 
functional loss should be described in 
terms of additional loss of range of 
motion.  If this is not feasible, the 
examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  After completion of the above 
requested development, the RO should 
again review the claim of entitlement 
to an increased evaluation for 
residuals of fracture of the left ankle 
with history of aseptic necrosis of the 
talus and traumatic arthritic changes 
in light of all pertinent evidence and 
all applicable laws, regulations, and 
case law, including 38 C.F.R. §§ 4.40, 
4.45.  The RO should consider 
limitation of function of any affected 
part.  In so doing, the RO should 
consider whether the criteria for an 
increased schedular rating or the 
criteria for submission for 
consideration of an extra-schedular 
rating for the veteran's service-
connected left ankle disability, 
pursuant to 38 C.F.R. § 3.321(b)(1), 
are met.

5.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 

and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




